       Case 1:17-cv-01519-BAM Document 45 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ELVIS VENABLE,                                    Case No. 1:17-cv-01519-BAM (PC)
12                       Plaintiff,                     ORDER VACATING TRIAL DATE,
                                                        TELEPHONIC TRIAL CONFIRMATION
13            v.                                        HEARING DATE, AND DEADLINES SET IN
                                                        SECOND SCHEDULING ORDER
14    PATEL,
                                                        (ECF No. 41)
15                       Defendant.
                                                        ORDER SETTING TELEPHONIC STATUS
16                                                      CONFERENCE
17                                                      Date: April 15, 2021
                                                        Time: 9:30 a.m.
18

19           Plaintiff Elvis Venable (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

21   Plaintiff’s claim against Defendant Patel for nominal, compensatory, and punitive damages

22   resulting from Defendant Patel’s alleged violation of Plaintiff’s Eighth Amendment rights.

23           Pursuant to the Second Scheduling Order issued January 4, 2021, this action is currently

24   set for a telephonic trial confirmation hearing on December 1, 2021 and a jury trial commencing

25   January 25, 2022 before Senior District Judge Anthony W. Ishii. (ECF No. 41.) That order set

26   forth deadlines for the filing of pretrial motions and pretrial statements. The parties were also

27   provided the opportunity to notify the Court whether they consent to Magistrate Judge

28   jurisdiction.
                                                        1
       Case 1:17-cv-01519-BAM Document 45 Filed 02/17/21 Page 2 of 2


 1          Thereafter, all parties executed consent forms, and this matter was reassigned from the
 2   docket of Senior District Judge Ishii to the undersigned, for all purposes including trial and entry
 3   of judgment. (ECF No. 44.)
 4          In light of the parties’ consent, the Court vacates the December 1, 2021 telephonic trial
 5   confirmation hearing and the January 25, 2022 trial date in this action. The Court will also set a
 6   telephonic status conference for April 15, 2021, at 9:30 a.m. to discuss resetting the relevant
 7   deadlines and trial date before the undersigned.
 8          Accordingly, IT IS HEREBY ORDERED as follows:
 9      1. The telephonic trial confirmation hearing date of December 1, 2021 is VACATED;
10      2. The trial date of January 25, 2022 is VACATED;
11      3. The deadlines for submission of pretrial statements and motions for attendance of
12          incarcerated and unincarcerated witnesses as set forth in the January 4, 2021 Second
13          Scheduling Order are VACATED. These deadlines will be reset upon confirmation of the
14          continued trial date;
15      4. A telephonic status conference is set for April 15, 2021, at 9:30 a.m. before the
16          undersigned in Courtroom 8 (BAM);
17      5. The parties shall appear telephonically (via Zoom);
18      6. Defense counsel shall contact Courtroom Deputy, Esther Valdez, at (559) 499-5788 or
19          evaldez@caed.uscourts.gov for the Zoom dial-in information for all parties;
20      7. Defense counsel is required to arrange for Plaintiff’s participation by contacting the
21          Litigation Coordinator at the institution where Plaintiff is housed; and
22      8. The Court will issue any necessary transportation writ in due course.
23
     IT IS SO ORDERED.
24

25      Dated:     February 17, 2021                           /s/ Barbara   A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                        2
